DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-20 are currently pending for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

4.	Claims 1-3, 9-12, 18 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6, 8-10, 14, 16 and 17 of US Patent No. 11,295,617.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

5.	Claims 4, 7, 8, 13, 16-17 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 17 of US Patent No. 11,295,617.  Although the conflicting claims are not identical, they are not patentably distinct from each other because  the determining uses traffic events received from other computing devices to determine that the reporting parameters need to be changed; the determining uses a time duration since a last report was received about the traffic event to determine that the reporting parameters need to be changed; and sending a message to a second computing device to activate the second computing device as a roadside unit in the area are conventional prior art features (as shown in the art rejection below) and the use of such features in claims 1, 9 and 17 of US Patent No. 11,295,617 would have been obvious and would not have involved a patentable invention.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 8-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al. (Tatourian; US 2018/0188738) in view of Chronowski et al. (Chronowski; US 2015/0279125).
	For claim 1, Tatourian discloses a method at a network node [E.g. 0023; the onboard computer send its collected data to TMS 241 in cloud 240 through internet protocol connection, 0025-0033, 0059] within an Intelligent Transportation System [E.g. 0034; traffic management system], the method comprising: 
	receiving a traffic event message at the network node from a computing device [E.g. 0023, 0034, 0037, 0016; detecting a traffic event such as accident, traffic hazard, etc. by a vehicle on-board computer and transmit that information to TMS 241 in cloud], the traffic event message providing information for a traffic event [E.g. 0023, 0034, 0037, 0016; traffic event such as accident, traffic hazard, etc.].
	Tatourian fails to expressly disclose determining that reporting parameters for the computing device need to be changed; based on the determining, sending a reconfiguration message to the computing device, the reconfiguration message reconfiguring at least one of: traffic event parameters; traffic event reporting frequency; authentication parameters; authorization parameters; an address of the network node; or enabling or disabling the sending of traffic events; and receiving a second traffic event message from the computing device, the second traffic event message being configured based on the reconfiguration message.
However, as shown by Chronowski, it was well known in the art of vehicles communication network to include determining that reporting parameters for a computing device need to be changed; based on the determining, sending a reconfiguration message to the computing device, the reconfiguration message reconfiguring traffic event reporting frequency; and receiving a second traffic event message from the computing device, the second traffic event message being configured based on the reconfiguration message [E.g. 0003, 0005, 0014, 0016, 0034].
It would have been obvious to one of ordinary skill in the art of vehicle communication networks before the effective filling date of the claimed invention modify Tatourian with the teaching of Chronowski in order to enable modifying the vehicle reporting frequency automatically so that when a situation arises that requires data to be transmitted more often it can be done easily and thereby improve the overall communication system.
	For claim 2, Tatourian discloses prior to receiving the traffic event message, establishing an Internet Protocol connection between the computing device and the network node [E.g. 0023; the onboard computer send its collected data to TMS 241 in cloud 240 through internet protocol connection, 0025-0033, 0059].
	For claim 3, Chronowski further teaches wherein the reconfiguration message contains traffic event parameters, the traffic event parameters defining which traffic events to send a traffic event message for [E.g. 0012, 0014-0015, 0040].
	For claim 4, Chronowski further teaches wherein the determining uses traffic events received from other computing devices to determine that the reporting parameters need to be changed [E.g. 0012-0014, 0039; using data received from vehicle other computing device (such as the different vehicles sensors) to determine that the reporting frequency need to be changed] .
	For claim 8, Tatourian discloses determining that an area has no active roadside units [E.g. 0023: determining if an RSU is broken or unavailable]; and sending a message to a second computing device to activate the second computing device as a roadside unit in the area [E.g. 0023: a ‘virtual RSU’ may be created in the cloud to act as a virtual instance of the missing/broken RSU, until the unit is repaired or replaced. In some environments, many or all of the RSUs will be virtual due to lack of cost effectiveness or feasibility of placing physical RSUs. Over time, virtual RSU nodes in the cloud may be used for improving the observation precision received from older or outdated RSUs in the road].
	For claim 9, Tatourian discloses wherein the network node is a traffic management gateway [Fig. 2: Traffic management system 241, 0034, and 0046].
	For claim 10, is interpreted and rejected as discussed with respect to claim 1.
	For claim 11, is interpreted and rejected as discussed with respect to claim 2.
	For claim 12, is interpreted and rejected as discussed with respect to claim 3.
	For claim 13, is interpreted and rejected as discussed with respect to claim 4.
	For claim 17, is interpreted and rejected as discussed with respect to claim 8.
	For claim 18, is interpreted and rejected as discussed with respect to claim 9.
	For claim 19, is interpreted and rejected as discussed with respect to claim 1.
	For claim 20, is interpreted and rejected as discussed with respect to claim 8.

9.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian in view of Chronowski and further in view of Gholmieh et al. (Gholmieh; US 2018/0279175).
	For claim 7, Tatourian in view of Chronowski fails to expressly disclose wherein the determining uses a time duration since a last report was received about the traffic event to determine that the reporting parameters need to be changed.
However, as shown by Gholmieh, it was well known in the art of vehicles communication network to include determining uses a time duration since a last report was received about the traffic event to determine that the reporting parameters need to be changed [E.g. 0104, 0114, 0009].
It would have been obvious to one of ordinary skill in the art of vehicle communication networks before the effective filling date of the claimed invention modify Tatourian in view of Chronowski with the teaching of Gholmieh in order to enable modifying the vehicle reporting parameter automatically so that no direct user intervention is needed to adjust the reporting parameter and thereby improve the overall communication system.
For claim 16, is interpreted and rejected as discussed with respect to claim 7.

Allowable Subject Matter
10.	Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Harring et al. (US 2013/0342343)
	Hill et al. (US 2010/0188265)
	Thacher (US 2007/0130248)

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689